246 P.3d 548 (2010)
170 Wash.2d 1010
STATE of Washington, Respondent,
v.
Ramiro RODRIGUEZ, Jr., Petitioner.
No. 83275-7.
Supreme Court of Washington.
November 30, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its November 30, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered,
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is granted only on unit of prosecution issue and the case is remanded to the Court of Appeals Division One for reconsideration in light of State v. Hall, 168 Wash.2d 726, 230 P.3d 1048 (2010).
/s/ Madsen, C.J.
CHIEF JUSTICE